Citation Nr: 1802221	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-06 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to March 7, 2011 for a grant of service connection for post-traumatic stress disorder (PTSD) with associated depression and anxiety. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1987 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD and established the effective date that is the subject of the current appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 7, 2011 effective date that is currently in effect for the grant of service connection for PTSD is based on the date a petition to reopen a previously denied claim was received by VA.  The prior claim for a mental health condition was filed on February 26, 2003.   On the Veteran's Application for Compensation form received in February 2003, she identified hospital records from the base hospital in Ft. Ord, California from August 1988.  These records are not associated with the claims file, and it does not appear that a specific request has been made to obtain them to date.  In-patient hospitalization records are typically maintained separately from the general service treatment records.  

If obtainable, these hospitalization records may constitute relevant official service department records that existed, were identified by the Veteran, and had not been associated with the claims file when VA first decided the claim in September 2003.  In such a circumstance, the effective date for the grant of service connection would be the latter of the date entitlement arose or the date that VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3); see Mayhue v. Shinseki, 24 Vet. App 273 (2011); Shipley v. Shinseki, 24 Vet. App. 458 (2011).  Therefore, as such evidentiary development could result in the award of an earlier effective date, a specific request for those records must be issued.      

To this end, the Veteran has identified hospitalization at Fort Ord as an involuntary psychiatric evaluation for approximately two to three days in August 1988 following a suicide attempt.  Veteran's statement in lieu of a VA Form 9, February 2014; Application for compensation, February 2003.   Other post-service treatment records describe this event as a suicide attempt by overdose.  See, e.g., Private psychiatric hospitalization record, November 1997.  The service treatment records currently associated with the claims file also include a toxicology screening request dated August 25, 1988 noting "suicidal attempt" and a subsequent urinalysis confirming the presence of opiates.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate federal records repository, or repositories, to conduct an exhaustive search for the Veteran's hospitalization records from Fort Ord, California on or around August 25, 1988.  Please note that at the time of such hospitalization, the records could be maintained under either last name beginning in R or J, as listed above.  Incorporate any obtainable records with the claims file. 

If these records are determined to be unavailable, all documentation used in making that determination should be set forth in the claims file.  All attempts to obtain these records, including those which may ultimately prove unsuccessful, must be documented in the claims file.

2.  Undertake any other development deemed warranted, then readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case, then return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




